                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION


 JUSTIN S. PIERCE, et al.,                   )
                                             )
               Plaintiffs,                   )
                                             )
        v.                                   )    CIVIL ACTION NO. 5:19-CV-75 (MTT)
                                             )
 ROOSEN VARCHETTI & OLIVIER –                )
 GA PLLC (LLC), et al.,                      )
                                             )
               Defendants.                   )
                                             )

                                           ORDER

       This case arises from efforts by the Defendants to collect a student loan. With

regard to the Fair Debt Collection Practices Act claim, Plaintiffs Justin and Stanley

Pierce contend that the Defendants violated 15 U.S.C. § 1692e(9) when it “commenced,

litigated, and maintained” a collection action in Bibb County Magistrate Court because

they represented in that action that the National Collegiate Student Loan Trust (“the

Trust”) was the real party in interest. Doc. 4 ¶¶ 45−47. 63−67. The Plaintiffs allege this

is a misrepresentation in violation of the FDCPA because they believe that the proper

party to bring a claim on behalf of the Trust is the trustee, not the Trust itself, and even if

the Trust can bring a claim, the Trust does not hold title to the loan. Id.

       Defendants Roosen Varchetti & Olivier (“RVO”) and Transworld Systems, Inc.

(“TSI”) filed the collection action on behalf of the Trust on February 8, 2018. Doc. 22-

14. The Plaintiffs answered the complaint on March 16 and moved to dismiss based on

their belief that the Trust was not the real party in interest. Doc. 22-16. On April 25, the

then-magistrate judge denied the motion. Doc. 22-18. At some point the case was
assigned to a new magistrate judge, and the Plaintiffs allege in their cross-motion for

summary judgment, without citing any evidence, that the new judge questioned whether

the Trust was the proper party to bring the claim. Doc. 25-1 at 4. Then, on February 5,

2019 and for whatever reason, RVO voluntarily dismissed the case without prejudice.

Doc. 22-23.

       On March 8, 2019, the Plaintiffs filed this action alleging, in addition to violations

of the FDCPA, violation of the Georgia Fair Business Practices Act and the Georgia

Unfair or Deceptive Trade Practices toward the Elderly Act. Doc. 4. In their motion for

summary judgment, the Defendants argued that the FDCPA claim is barred by the one-

year statute of limitations. Doc. 22-2 at 21. An FDCPA claim must be brought “within

one year from the date in which the violation occurs.” 15 U.S.C. § 1692k(d). The

Defendants argue that the violation occurred on the date the state court lawsuit was

filed―February 8, 2018―and because the Plaintiffs didn’t file their lawsuit until March 8,

2019, the claim is barred by the statute of limitations. Doc. 22-2 at 21.

       In response, the Plaintiffs raise two arguments. First, citing Maloy v. Phillips, 64

F.3d 607 (11th Cir. 1995), they contend that the statute of limitations did not begin to

run until service of the complaint. Doc. 25-1 at 18. The Plaintiffs clearly misread Maloy.

The issue there was whether a FDCPA claim accrued on the date of the mailing of a

letter in violation of the Act or when a debtor received the letter. Maloy, 64 F.3d at 608.

The Eleventh Circuit held that the claim accrued upon mailing “because that was the

debt collector’s last opportunity to comply with the FDCPA.” Id. (citation omitted). In

other words, once the letter was mailed, the FDCPA was violated and the cause of

action accrued. Nothing in Maloy supports the argument that if a creditor can somehow

                                              2
claw back its misrepresentation before received, the cause of action has not accrued.

Indeed, that argument was implicitly rejected in Maloy. Id. The Plaintiffs’ second

argument, for which they offer no support, may be closer to the mark. They claim that

“subsequent discreet [sic] litigation communications, including Bradley Luke’s false

affidavit filed [in the State Court action] in January of 2019,” 1 render their FDCPA timely.

Doc. 25-1 at 18. But that is all the Plaintiffs said, and they offered no authority to

support that argument. The Defendants in their reply made no meaningful response to

either argument advanced by the Plaintiff. See generally Doc. 33.

        It seems to the Court that the dispositive issue is this: When a creditor files a

lawsuit containing misrepresentations in violation of the FDCPA, maintains those

misrepresentations through the litigation, and then dismisses the case, does the FDCPA

cause of action accrue on the date of filing, on the date of dismissal, or sometime in

between? The parties don’t address that issue, and the Court is reluctant to do so

before they do. Accordingly, the parties are ORDERED to address this issue no later

than April 10, 2020.

        Additionally, the Supreme Court of Georgia is currently considering the issue of

whether a claim held by a foreign trust must be brought by a trustee. Doc. 41-1. The

resolution of that issue may be dispositive here. Accordingly, this case is STAYED

pending the outcome of the Supreme Court’s decision.




1  The Plaintiffs neither describe what false statements were made in the affidavit, nor do they provide the
affidavit. Their amended complaint only mentions that the Defendants brought the state court action and
litigated against the Plaintiffs without possessing “the necessary documents to prove the chain of title to
[the Plaintiffs] in the [state court action]” and did not bring the action in the name of the trustee, and thus
misrepresented the name and identity of the real party in interest to the state court and the Plaintiffs.
Doc. 4 ¶¶ 61, 63−66.
                                                       3
SO ORDERED, this 10th day of March, 2020.

                              S/ Marc T. Treadwell
                              MARC T. TREADWELL, JUDGE
                              UNITED STATES DISTRICT COURT




                                4
